DETAILED ACTION
This is a response to the Amendment to Application # 16/557,760 filed on March 34, 2022 in which claims 1, 2, 5, 6, 8, 9, 12-16, and 19-21 were amended.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-21 are pending, which are rejected under 35 U.S.C. § 103.

Claim Interpretation
Claims 1, 8, and 15 each recite the limitation “wherein the generating of the interactive visualization GUI of the machine learning model pipeline includes analyzing the extracted metadata to decompose and display on the interactive visualization GUI specific algorithms, parameters, and technical characteristics used to generate each machine learning model in the machine learning model pipeline,” or similar. (Emphasis added). This appears to recite that the intended use of the analysis is to decompose and display without requiring the decomposition or display to actually occur. “An intended use or purpose usually will not limit the scope of the claim because such statements usually do no more than define a context in which the invention operates.”  Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003).  Although “[s]uch statements often . . . appear in the claim’s preamble,” In re Stencel, 828 F.2d 751, 754 (Fed. Cir. 1987), a statement of intended use or purpose can appear elsewhere in a claim.  Id; Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1468 (Fed. Cir. 1990); see also Roberts v. Ryer, 91 U.S. 150, 157 (1875) (‘The inventor Paragon Solutions, LLC v. Timex Corp., 566 F.3d 1075, 1091 (Fed. Cir. 2009). 

Claim 6 recites a method claim including the limitations “associating and displaying details relating to the machine learning model pipeline or the ensemble of a plurality of machine learning model pipelines upon the user interacting with the one or more of the plurality of concentric rings” and “displaying each of the machine learning model pipeline, the ensemble of a plurality of machine learning model pipelines, or combination associated with the one or more selected data transformers, the one or more data estimators, the one or more machine learning composition modules, one or more data partitions, or a combination thereof upon the user interacting with the one or more of the plurality of concentric rings.” (Emphasis added).
The broadest reasonable interpretation of this limitation does not require the associating or the display to be performed. See Ex parte Schulhauser, 2013-007847 (PTAB 2016) (precedential) where the board held that when method steps are to be carried out only upon the occurrence of a condition precedent, the broadest reasonable interpretation holds that those steps are not required to be performed. (id. at *7). See, e.g., Ex parte Sheinfeld Appeal No. 2018-007091 (PTAB 2019) at *13; Ex Parte Vdovjak 2018-007087 (PTAB 2019) at 18; Ex parte Ionescu 2018-002662 (PTAB 2018) at *4; Ex parte Shier 2017-011168 (PTAB 2019) at *23; and Ex parte Blight 2017-006004 (PTAB 2018) at *12 (supporting the interpretation that “upon” limitations are conditional).

Claim 7 recites a method claim including the limitations “automatically updating the interactive visualization GUI upon occurrence of one or more triggering events, or automatically updating the upon a user” performing an action. (Emphasis added). The broadest reasonable interpretation of this limitation does not require the updating of the interactive visualization to be performed. See Ex parte Schulhauser, 2013-007847 (PTAB 2016) (precedential) where the board held that when method steps are to be carried out only upon the occurrence of a condition precedent, the broadest reasonable interpretation holds that those steps are not required to be performed. (id. at *7). See, e.g., Ex parte Sheinfeld Appeal No. 2018-007091 (PTAB 2019) at *13; Ex Parte Vdovjak 2018-007087 (PTAB 2019) at 18; Ex parte Ionescu 2018-002662 (PTAB 2018) at *4; Ex parte Shier 2017-011168 (PTAB 2019) at *23; and Ex parte Blight 2017-006004 (PTAB 2018) at *12 (supporting the interpretation that “upon” limitations are conditional).

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims, the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 1-21 are rejected under 35 U.S.C. § 103 as being unpatentable over Meng et al.; ML Pipelines: A New High-Level API for MLlib; January 7, 2015; databricks.com; Pages 1-10 (hereinafter Meng), as cited on the Notice of References Cited dated December 3, 2021, in view of Ramos et al., US Publication 2019/0244113 (hereinafter Ramos), as cited on the Information Disclosure Statement dated November 2, 2021, as applied to the instant claims, and in further view of Guo et al., US Publication 2021/0055915 (hereinafter Guo).

Regarding claim 1, Meng discloses a method for providing automated machine learning visualization by one or more processors, comprising “receiving one or more machine learning tasks, one or more transformers, and one or more estimators into one or more machine learning composition logic” (Meng 2-4) by importing tasks such as classification, regression, and collaborative filtering (Meng 2) and estimators and transformer (Meng 3-4). Additionally, Meng discloses “generating a machine learning model pipeline, an ensemble of a plurality of machine learning model pipelines, or a combination thereof along with corresponding metadata using the machine learning composition logic” (Meng 4) by generating (i.e., “creating”) a machine learning model pipeline including metadata in the form of features. Further, Meng discloses “wherein a machine learning model pipeline is a sequence of transformers and estimators and an ensemble of machine learning pipelines are an ensemble of machine learning pipelines.” (Meng 3-4). Finally, Meng discloses “extracting metadata from the machine learning model pipeline, the ensemble of a plurality of machine learning model pipelines, or combination thereof” (Meng 4-5) by extracting features using the hashing TF feature extractor.
Meng does not appear to explicitly disclose “generating an interactive visualization graphical user interface ("GUI") of the machine learning model pipeline, the ensemble of a plurality of machine learning model pipelines, or combination thereof, the extracted metadata, or a combination thereof, 
However, Ramos discloses a machine learning system including the step of “generating an interactive visualization graphical user interface ("GUI") of the machine learning model pipeline, the ensemble of a plurality of machine learning model pipelines, or combination thereof, the extracted metadata, or a combination thereof” (Ramos ¶¶ 1, 24) by disclosing a user interface for machine learning model data and indicating that the machine learning model may be a pipeline. Additionally, Ramos discloses “wherein the generating of the interactive visualization GUI of the machine learning model pipeline includes analyzing the extracted metadata to decompose and display on the interactive visualization” (Ramos ¶ 25) by mapping (i.e., analyzing) the metadata in the n-dimensional vector to a two dimensional vector (i.e., decomposing) for display. Further, Ramos discloses “display on the interactive visualization GUI…, parameters (Ramos ¶ 24, anchor concepts), and technical characteristics used to generate each machine learning model in the machine learning model pipeline” where the anchor concepts are parameters and the data categories are technical characteristics. 
Meng and Ramos are analogous art because they are from the “same field of endeavor,” namely that of machine learning systems. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Meng and Ramos before him or her to modify the machine learning model pipeline of Meng to include the user interface of Ramos.
The motivation for doing so would have been that such an interface allows for the user to improve performance of the machine learning model by visualizing possible errors in the model. (Ramos ¶ 8).

The combination of Meng and Ramos does not appear to disclose the display on the interactive visualization GUI specific algorithms, and, thus, does not appear to explicitly disclose “wherein the generating of the interactive visualization GUI of the machine learning model pipeline includes analyzing the extracted metadata to decompose and display on the interactive visualization GUI specific algorithms, parameters, and technical characteristics used to generate each machine learning model in the machine learning model pipeline.”
However, Guo discloses machine learning pipeline visualization system that displays on the interactive visualization GUI specific algorithms (Guo ¶ 46 and Fig. 2) by displaying a list of specific algorithms both in the search menu and in the creation tool. Further, a person of ordinary skill in the art prior to the effective filing date of the present invention would have recognized that when Guo was combined with Meng and Ramos, the display of the specific algorithms of Guo would be displayed in the existing visualization of Meng and Ramos. Therefore, the combination of Meng, Ramos, and Guo at least teach and/or suggest the claimed limitation “wherein the generating of the interactive visualization GUI of the machine learning model pipeline includes analyzing the extracted metadata to decompose and display on the interactive visualization GUI specific algorithms, parameters, and technical characteristics used to generate each machine learning model in the machine learning model pipeline,” rendering it obvious. 
Meng, Ramos, and Guo are analogous art because they are from the “same field of endeavor,” namely that of machine learning systems. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Meng, Ramos, and Guo before him or her to modify the visualization of Meng and Ramos to include the display of the specific algorithm of Guo.
KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). The combination of Meng and Ramos teaches the “base device” for visualizing a machine learning pipeline. Further, Guo teaches the “known technique” for displaying a specific algorithm that is applicable to the base device of Meng and Ramos. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.
	
Regarding claim 8, it merely recites a system for performing the method of claim 1. The system comprises computer software modules for performing the various functions. The combination of Meng, Ramos, and Guo comprises computer software modules for performing the same functions. Thus, claim 8 is rejected using the same rationale set forth in the above rejection for claim 1.

Regarding claim 15, it merely recites a computer program product for performing the method of claim 1. The computer program product comprises computer software modules for performing the various functions. The combination of Meng, Ramos, and Guo comprises computer software modules for performing the same functions. Thus, claim 15 is rejected using the same rationale set forth in the above rejection for claim 1.

Regarding claims 2, 9, and 16, the combination of Meng, Ramos, and Guo discloses the limitations contained in parent claims 1, 8, and 15 for the reasons discussed above. In addition, the combination of Meng, Ramos, and Guo discloses “wherein receiving the one or more machine learning tasks further includes receiving training data (Meng 2), test data (Meng 5, model.transform(testDataset)), optimization metrics (Meng 5, tuning metrics), evaluation metrics (Meng where each of these elements must be received in order to be possessed by the model.

Regarding claims 3, 10, and 17, the combination of Meng, Ramos, and Guo discloses the limitations contained in parent claims 1, 8, and 15 for the reasons discussed above. In addition, the combination of Meng, Ramos, and Guo discloses “defining metadata for the machine learning pipeline to include structure metadata, performance metadata, provenance metadata, or a combination thereof relating to the machine learning pipeline; or defining metadata for the ensemble of a plurality of machine learning model pipelines to include structure metadata, performance metadata, provenance metadata, or a combination thereof relating to the ensemble of a plurality of machine learning model pipelines” (Meng 5) where the hyperparameters are performance metadata.

Regarding claims 4, 11, and 18, the combination of Meng, Ramos, and Guo discloses the limitations contained in parent claims 1, 8, and 15 for the reasons discussed above. In addition, the combination of Meng, Ramos, and Guo discloses “ranking the extracted metadata and the machine learning model pipeline, the ensemble of a plurality of machine learning model pipelines, or a combination thereof according to pipeline ranking criteria and metadata ranking criteria” (Ramos ¶ 24) by positioning the data items in the circle (i.e., ranking) based on scores, which are generated according to the provided formula (i.e., ranking criteria). Further, the combination of Meng, Ramos, and Guo discloses “ranking structure metadata, performance metadata, provenance metadata, or a combination thereof for the machine learning pipeline according to the metadata ranking criteria; or ranking the structure metadata, the performance metadata, the provenance metadata, or a combination thereof for the ensemble of a plurality of machine learning model pipelines according to where the scores are based on the output of the classifier module (i.e., performance metadata).

Regarding claims 5, 12, and 19, the combination of Meng, Ramos, and Guo discloses the limitations contained in parent claims 1, 8, and 15 for the reasons discussed above. In addition, the combination of Meng, Ramos, and Guo discloses “including displaying the interactive visualization GUI as a radial structure having a plurality of concentric rings having one or more nodes displayed therein.” (Ramos ¶ 24 and Fig. 1A). Further, the combination of Meng, Ramos, and Guo discloses “wherein the having one or more nodes in the plurality of concentric rings are displayed in sequence based on different ranking criteria” (Ramos ¶ 24) by placing the nodes based on their score, which is a form of ranking.
Finally, the combination of Meng, Ramos, and Guo at least teaches and/or suggests “wherein the plurality of concentric rings include at least machine learning pipeline rings, data rings, estimator rings, transformer rings, and composition logic rings, wherein the one or more nodes represent the machine learning model pipeline, the ensemble of a plurality of machine learning model pipelines, or a combination thereof, data, the one or more estimators, the one or more transformers, and the machine learning composition logic used to generate the machine learning model pipeline, the ensemble of a plurality of machine learning model pipelines, or a combination thereof.” 
Specifically, Ramos discloses the plurality of concentric rings including a series of data items (Ramos ¶ 24 and Fig. 1A) while Meng discloses the presence of a machine learning pipelines, data, estimators, transformers, and compositions, (Meng 2-4), as discussed in the rejection to claim 1 above. A person of ordinary skill in the art prior to the effective filing date of the present invention would have recognized that when Ramos was combined with Meng, the data items of Ramos would be substituted for the data items of Meng, rendering this limitation obvious. 
KSR Int’l Co v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(B). Meng differs from the claimed invention by not including the discussion of a user interface. Further, Ramos teaches that a user interface featuring concentric rings for data items was well known in the art. One of ordinary skill in the art could have predictably substituted the data items in the user interface of Ramos for the data items included in Meng because both are merely data.

Regarding claims 6, 13, and 20, the combination of Meng, Ramos, and Guo discloses the limitations contained in parent claims 5, 8, and 15 for the reasons discussed above. In addition, the combination of Meng, Ramos, and Guo discloses “associating one or more nodes with one or more of the plurality of concentric rings based” (Ramos ¶ 24) by associating the nodes with their position (i.e., with one or more of the concentric rings) based on their score. Further, the combination of Meng, Ramos, and Guo at least teaches and/or suggests “associating and displaying details relating to the machine learning model pipeline or the ensemble of a plurality of machine learning model pipelines upon the user interacting with the one or more of the plurality of concentric rings; or displaying each of the machine learning model pipeline, the ensemble of a plurality of machine learning model pipelines, or combination associated with the one or more selected data transformers, the one or more data estimators, the machine learning composition logic, one or more data partitions, or a combination thereof upon the user interacting with the one or more of the plurality of concentric rings” (Ramos ¶ 35) by associating and displaying details relating to the data item when the user updates the data item, which would be the machine learning model pipeline for the reasons discussed in the rejection to claims 5, 12, and 19.

claims 7, 14, and 21, the combination of Meng, Ramos, and Guo discloses the limitations contained in parent claims 5, 8, and 15 for the reasons discussed above. In addition, the combination of Meng, Ramos, and Guo discloses “automatically updating the interactive visualization GUI upon occurrence of one or more triggering events, or automatically updating the interactive visualization upon a user: selecting the pipeline ranking criteria and the metadata ranking criteria of the machine learning model pipeline, the ensemble of a plurality of machine learning model pipelines, or combination thereof the one or more transformers, the one or more estimators, the one or more machine learning composition modules, or a combination thereof for visualization in one or more corresponding rings of the interactive visualization; selecting or interacting with one or more nodes located within the interactive visualization of the machine learning model pipeline, the ensemble of a plurality of machine learning model pipelines, or combination thereof, or selecting or interacting with one or more nodes for of one or more of a plurality of metadata rings within the interactive visualization GUI, wherein the plurality of metadata rings include transformer rings, estimators rings, data rings, and composition modules rings” (Ramos ¶ 33) by automatically updating the GUI in response to the trigger event of a user navigation.

Response to Arguments
Applicant’s arguments filed March 3, 2022, with respect to the objections to claims 6, 13, 20, and 21 and the rejection of claims 1-21 under 35 U.S.C. § 112(b) (Remarks 14-15) have been fully considered and are persuasive. The objections to claims 6, 13, 20, and 21 and the rejection of claims 1-21 under 35 U.S.C. § 112(b) have been withdrawn. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790.  The examiner can normally be reached on Monday-Friday 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW R DYER/Primary Examiner, Art Unit 2176